19 F.3d 1434
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clint D. PRESLEY, Plaintiff-Appellant,v.LOCAL 181, OPERATING ENGINEERS;  Larry England;  Local 181International Union of Operating Engineers,AFL-CIO, Gene Marksberry, BusinessManager, Defendants-Appellees.
No. 93-6097.
United States Court of Appeals, Sixth Circuit.
March 14, 1994.

Before:  MERRITT, Chief Judge;  GUY and NORRIS, Circuit Judges.

ORDER

1
Clint D. Presley moves for the appointment of counsel on appeal from the dismissal of his complaint filed under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e, et seq.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Presley filed his complaint in the district court alleging that the defendant business manager of plaintiff's union improperly refused to refer plaintiff for work.  Thereafter, the district court granted Presley leave to amend his complaint to add the defendant union local as a defendant.  Defendants moved to dismiss the complaint, and Presley filed a second motion to amend his complaint.  The defendant union local then moved to dismiss the amended complaint.  The district court granted defendants' motions and dismissed the complaint and amended complaint.


3
Upon consideration, we deny the motion for the appointment of counsel and affirm the judgment of the district court for the reasons stated in its memorandum opinion entered August 3, 1993.  Plaintiff failed to file a charge of discrimination with the appropriate agency within the time required under 42 U.S.C. Sec. 2000e-5(e).   See Brown v. Crowe, 963 F.2d 895, 896 (6th Cir.1992).


4
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.